Tom, J., dissents in a memorandum as follows:
I respectfully dissent and vote to affirm the judgment of the IAS Court.
The issue raised in this appeal is whether an agreement, entered into by the parties during their marriage concerning the division of their property, which did not comply with the formalities of Domestic Relations Law § 236 (B) (3), is valid and enforceable.
The parties entered into the subject agreement (the "Agreement”) on May 13, 1981, one month after they were married. The Agreement provided that the husband and wife each waive any rights accrued during the marriage "with respect to previously and after acquired property”. Plaintiff-wife commenced this divorce action in September 1992 and defendant-husband sought to enforce the Agreement, apparently for reasons that his annual salary, which was approximately $21,000 at the time of the marriage, had skyrocketed to approximately $585,000 in 1993, while the wife’s salary remained at approximately $40,000.
Domestic Relations Law § 236 (B) (3) provides, in pertinent part: "An agreement by the parties, made before or during the marriage, shall be valid and enforceable in a matrimonial action if such agreement is in writing, subscribed by the parties, and acknowledged or proven in the manner required to entitle a deed to be recorded” (emphasis added).
The foregoing statutory requirement is clear and unequivocal, and mandates full compliance before any "opting-out” agreement can be rendered enforceable in a matrimonial action. The Agreement herein signed by the parties was neither acknowledged nor notarized. Since the statute unequivocally states the manner in which the agreement must be executed, and the Agreement concededly failed to comply with the statutory requirement, it is therefore not enforceable (see, Katta v Katta, 203 AD2d 531; Marlinghaus v Marlinghaus, 202 AD2d 994; Conti v Conti, 199 AD2d 985; Patelunas v Patelunas, 139 AD2d 883; Lischynsky v Lischynsky, 95 AD2d 111; see also, Pacchiana v Pacchiana, 94 AD2d 721).
*203I disagree with the majority’s conclusion that because there was an absence of allegations concerning fraud or duress, the agreement is valid because the statute does not call for a per se negation of agreements. Rather, a reading of the statute makes it clear that in order to be "valid and enforceable”, the agreement must comply with the formalities set forth therein.
Nor do I concur with the majority’s finding that the parties "ratified” the agreement through their daily activities during the course of the marriage. The intent of the Legislature in enacting the Equitable Distribution Law (L 1980, ch 281, § 9) was to change traditional division of property, based upon legal title at the dissolution of the marriage, and to give effect to the "economic partnership” concept of the marriage relationship by requiring that marital property be distributed, upon dissolution, in a manner which reflects the individual needs and circumstances of the parties regardless of legal title of the property (Scheinkman, Practice Commentary, McKinney’s Cons Laws of NY, Book 14, Domestic Relations Law § 236, at 140, 141; also see, Majauskas v Majauskas, 61 NY2d 481). Although the enactment made a broad change in the division of property upon the dissolution of a marriage, the Equitable Distribution Law recognizes and sanctions a marital agreement concerning the parties’ resolution of property disputes provided it complies with the formal execution requirements of Domestic Relations Law § 236 (B) (3).
In the case at bar, the majority’s finding that the Agreement was somehow ratified and validated by the conduct of the parties would, in essence, circumvent and defeat the very statutory scheme of the Equitable Distribution Law, which was to provide an equitable division of marital property predicated on the requisite needs and circumstances of the parties, rather than on the activities during their marriage. Since the Agreement is invalid, the parties’ conduct during the marriage cannot be used as an indicator by which an invalid Agreement is rendered enforceable.
Further, the Agreement, by its own terms, was to govern their finances upon the break-up of the marriage. So to say that the parties’ activities during their marriage should somehow serve to ratify an agreement dictating various financial arrangements after the marriage does not logically follow.
With regard to the parties’ remaining contentions, I find that the IAS Court properly concluded that the MBA degree obtained by defendant-husband during the course of the marriage to be marital property subject to equitable distribution (see, O’Brien v O’Brien, 66 NY2d 576; Martin v Martin, 200 *204AD2d 304; Holihan v Holihan, 159 AD2d 685). As stated by the Court of Appeals in O’Brien: "[A]n interest in a profession or professional career potential is marital property which may be represented by direct or indirect contributions of the non-title-holding spouse” (supra, at 584).
Finally, the IAS Court did not abuse its discretion in awarding counsel fees to the plaintiff-wife as Justice Friedman properly considered the respective financial conditions of the parties, as well as other circumstances of the case, before making the award (DeCabrera v Cabrera-Rosete, 70 NY2d 879; Mayar v Nayar, 225 AD2d 370).